Citation Nr: 1701196	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral leg disorder, claimed as radiculopathy secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes and a right knee disorder.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.

6.  Entitlement to initial compensable rating prior to October 18, 2012, and thereafter, in excess of 40 percent for service-connected renal cell carcinoma of the left kidney, status-post partial nephrectomy with residual scars and hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. D.M. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to February 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a November 2009 rating decision, the RO awarded service connection for right ear hearing loss and assigned a noncompensable evaluation from June 15, 2009.  The RO denied the claims for entitlement to service connection for left ear hearing loss, bilateral knee disorder, and bilateral leg disorder.  The Veteran appealed the initial assigned evaluation and the denial of his claims.  

In an August 2010 rating decision, the RO awarded service connection for residuals of renal cell cancer and assigned a 100 percent rating from May 30, 2009 to January 31, 2010, and thereafter a noncomepnsable was assigned.  The Veteran appealed the assignment of a noncompensable rating since February 1, 2010.  By the way of a December 2012 rating decision, the RO increased the assigned rating to 40 percent, effective from October 18, 2012.  

The Veteran and Ms. M. testified before the undersigned Veterans Law Judge during a hearing held at the RO in March 2015.  A transcript of that hearing has been associated the claims folder.

In June 2015, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) in order to provide the Veteran with corrective notice for claims of service connection on a secondary basis, and to obtain outstanding records of VA treatment, and to provide the Veteran with VA examinations in conjunction with his claims.  

The Board further notes that the RO has obtain and associated with the Veteran's electronic claims folder additional VA treatment records since the issuance of the November 2015 Supplemental Statement of the Case (SSOC).  A Janurary 2017 waiver of initial consideration of those records by the Veteran's representative has been associated with the claims folder.

The issues of entitlement to service connection for right and left knee disorders, and left ear hearing loss, as well as entitlement to a compensable evaluation for right ear hearing loss, are being remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran has a current diagnosis of radiculopathy or other neurologic disability in his bilateral lower extremities.

2.  There has been no recurrence or metastasis of the Veteran's renal cell carcinoma.

3.  For the period prior to October 18, 2012, the Veteran's disability due to residuals of renal cell carcinoma has been manifested by partial left nephrectomy with hypertension with history diastolic pressure above 100 that required continuous medication, non-painful and stable residual surgical scars, and urinary frequency with awakening to void less than five times a night and without urinary leakage or obstruction.

4.  For the period since October 18, 2012, the Veteran's disability due to residuals of renal cell carcinoma has been manifested by awakening to void at least five times a night. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg disorder claimed as radiculopathy secondary to service-connected spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  For the period prior to October 18, 2012, the criteria for an evaluation of 30 percent, and not higher, for service-connected renal cell carcinoma of the left kidney, status-post partial nephrectomy with residual scars and hypertension has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115, Diagnostic Code 7528 (2016).

3.  Since October 18, 2012, the criteria for an evaluation in excess of 40 percent for service-connected renal cell carcinoma of the left kidney, status-post partial nephrectomy with residual scars and hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA provided the Veteran with letters in June 2009, November 2009, December 2010, and October 2015 in conjunction with his claims.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied with respect to the issue of entitlement to service connection and higher evaluation.

The Board also concludes VA's duty to assist has been satisfied.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and service medical records. 

In addition, the record contains the reports of July 2010, November 2012, April 2015, and October 2015 VA examinations in conjunction with his service-connected renal cell carcinoma.  The Veteran was also provided with a VA nerve examination in October 2015 to determine the nature and etiology of his claimed bilateral leg disorder, manifested by neurologic impairment.  In each examination report, the VA examiner recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examination reports are sufficient upon which to base a decision with regard to his claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The claims were remanded in June 2015 to provide the Veteran with notice on secondary service connection and to provide additional evidentiary development including obtaining outstanding VA treatment records and scheduling the Veteran for new VA examinations.  The VA treatment records have been updated and the Veteran was provided with the requested VA examination in 2015.  The claims were readjudicated in a November 2015 supplemental statement of the case. Accordingly, there has been substantial compliance with the Board's 2015 remand instructions, and the matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no additional action to further develop the record on the claim is warranted.

2.  Service Connection

The Veteran contends that he has a bilateral leg disorder manifested by neurologic impairment due to his service-connected spine disability.  During the March 2015 Board hearing, the Veteran clarified that he believed he had radiculopathy in both lower extremities that was secondary to his service-connected spine disability.  See Board hearing transcript, page 22. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, post-service VA treatment records show the Veteran's complaints of tingling and numbness in both lower extremities; however, none of these records show diagnosis of radiculopathy or other neurologic impairment in either lower extremities.  Notably, the report of a June 2008 VA electromyogram (EMG) contained normal findings and there was no evidence of lumbar radiculopathy or peripheral neuropathy at present time, despite the Veteran's complaints.  

A December 2008 VA spine examination report show no abnormal findings in the Veteran's lower extremities.  The Veteran's dorsalis pedis pulse was normal, and his posterior tibial pulse was normal. There was no motor loss or sensory loss. The Veteran's Babinski sign was negative or normal and his deep tendon reflexes were 2+.  Straight leg test results were negative.  Similarly, the report of a July 2010 VA spine examination report also contains findings of normal neurologic evaluations in both lower extremities. 

In October 2015 the Veteran was afforded a VA peripheral nerves examination.  The examination report shows that the Veteran complained of sciatica symptoms in both lower extremities for the past five to six years.  On physical examination there was no motor impairment or affected nerves in either lower extremity and sensory function was normal. On reflex examination right and left knee reflexes were 1+, or hypoactive.  The examiner noted that there was no muscle atrophy, abnormal muscle tone or bulk, or other abnormal movements, or any function of the nerve affected by a nerve disorder.  The examiner also noted that the Veteran's gait was abnormal due to his lumbar spine and bilateral knee problems, and did not indicate that his gait was affected by neurologic impairment.  The examiner concluded that no evidence of radiculopathy or peripheral nerve abnormality in either lower extremity associated with spine problems was identified, to explain the Veteran's complaints. 

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of radiculopathy of in his lower extremities associated with his service-connected spine disability. 

In this regard, the only evidence of record that the Veteran has a current diagnosis of a neurologic disability of the lower extremities, such as radiculopathy, associated with his spine disability is the Veteran's own lay statements.  However, the diagnosis of a neurologic disability of the lower extremities falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed neurologic disability of the lower extremities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed radiculopathy or other neurologic disability of the lower extremities.

Instead, the Board finds the October 2015 VA peripheral nerves examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the October 2015 VA examiner possesses the necessary education, training, and expertise to provide the requested opinion.  The opinion is also shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the conclusions are consistent with the other medical data of record that do not reveal a diagnosed neurologic disability of the lower extremities and instead reveal normal findings. 

The Board notes that the Court of Appeals of Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Increased Rating 

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In an August 2010 rating decision, the RO granted service-connection for renal cell carcinoma, status-post partial left nephrectomy and assigned an initial rating of 100 percent, effective May 30, 2009, the date of receipt of the claim of service connection, and at the termination of the 100 percent rating, a noncompensable percent rating was assigned, effective February 1, 2010.  While on appeal in December 2012, the RO increased the assigned rating to 40 percent, effective October 18, 2012.  

The Veteran's service-connected renal cell carcinoma, status-post partial left nephrectomy has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Veteran seeks higher evaluation for his service-connected renal cell carcinoma, status-post partial left nephrectomy since February 1, 2010. 

Under Diagnostic 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) (2016).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The medical evidence of record demonstrates that the Veteran underwent a partial left nephrectomy in July 2009 to treat his renal cell carcinoma.  He did not receive any subsequent antineoplastic treatment or another therapeutic procedure thereafter.  The medical evidence of record does not show that there was reoccurrence or metastasis of the Veteran's renal cell carcinoma.  Although the medical evidence does reflect an abnormal urine cytology result in February 2010, subsequent diagnostic tests and laboratory findings were negative for active disease process.  See the findings from an August 2010 VA CT abdomen scan report,  June 2013 VA CT scan,  MRI, and ultrasound scan of the abdomen reports, June 2014 VA ultrasound scan of the abdomen report, and an October 2015 VA kidney examination report.  Thus, a 100 percent evaluation was not warranted under Diagnostic Code 7528 as of February 1, 2010, and the disability is rated on its residuals. 

As noted above, residuals of malignant neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or hypertension that is noncompensable under Diagnostic Code 7101, is to be assigned a noncompnsable rating.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control), is to be assigned a 30 percent rating.  Renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is manifested by diastolic pressure that is predominantly 120 or more), is to be assigned a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  38 C.F.R. § 4.115a.  

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.  

Period Prior to October 18, 2012

A review of the Veteran's VA treatment records show that following the partial left nephrectomy in July 2009, the Veteran had elevated blood pressure readings.  In December 2009, he was assessed with hypertension and it was noted that he had recently undergone partial nephrectomy.  The Veteran was started on medication and advised to conduct home monitoring of his blood pressure.  In a February 2010 VA treatment record, it was noted that the Veteran reported that his home monitoring of his blood pressure consistently showed systolic pressure readings of 160s and diastolic pressure readings of 110s.  The medication to control his hypertension was increased.  

In July 2010, the Veteran was afforded a VA examination in conjunction with his claim for service connection for renal cell carcinoma.  The examination report showed that in July 2009 the Veteran had undergone a partial left nephrectomy to treat his cancer, and he had not received any subsequent antineoplasm therapy.  There was no evidence of active disease process.  The Veteran complained of left flank pain but he denied any increased urinary frequency, leakage, or obstruction.  He reported that he urinated six times a day and two times a night.  The VA examiner noted that the Veteran's hypertension was associated with the partial left nephrectomy and he required medication to control his blood pressure.  The findings from clinical evaluation show that the Veteran's blood pressure reading was 129/97 and he had five residual surgical scars on his abdomen, with the largest measuring 1.3 centimeters (cm) by .2 cm that were superficial, nonpainful, and stable.  The VA examiner found that the Veteran's hypertension was associated with the partial left nephrectomy.  In an addendum medical statement, the VA examiner clarified that the Veteran did not complain of increased urinary frequency, and instead, the Veteran reported that his normal pattern included urinary frequency of six times a day and two times a night.  

Subsequent VA treatment records show that the Veteran complained of increased nocturia of at least three times a night and his medication was increased to control his symptoms.  See August, September 2010, and November 2011 VA Urology Consultation Reports. 

Based on a review of the foregoing, the Board finds that the Veteran's service-connected renal cell carcinoma, status post partial left nephrectomy, supports the assignment of a 30 percent rating, and not higher, for the period from February 1, 2010 to October 18, 2012 based on residuals of malignant neoplasms of genitourinary system, renal dysfunction.  See 38 C.F.R. §§ 4.115(a) and 4.115(b).  

The competent medical evidence demonstrates that the Veteran's hypertension has been associated with his partial left nephrectomy.  The VA treatment records show he had a history of diastolic pressure predominantly 110 or more based on his home monitoring which required continuous medication for control.  This symptomatology supports a 10 percent rating for hypertension under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2016), and in turn, supports the assignment of a 30 percent rating based on renal dysfunction under 38 C.F.R. §§ 4.115(a).  

A higher evaluation based on renal dysfunction under 38 C.F.R. §§ 4.115(a) is not warranted without evidence of  albuminuria, edema, decrease in kidney function, hypertension with diastolic pressure is predominantly 120 or more, generalized poor health, dialysis treatment, or other organ failure.  Here, the evidence does not demonstrate that laboratory findings of albuminuria or show clinical findings of edema, decreased kidney function, other organ failure, or hypertension with diastolic pressure is predominantly 120 or more.  The Veteran has not been characterized as in a state of generalized poor health nor has he required dialysis treatment at any point during the pendency of the appeal.  

In addition, the record does not demonstrate that a rating in excess of 30 percent is warranted based on voiding dysfunction during the period prior October 18, 2012.  In order to warrant a rating in excess of 30 percent based on voiding dysfunction, there must be evidence of that he wears absorbent materials which must be changed 2 times or more per day, has daytime voiding interval less than one hour or has nocturia 5 times or more a night.  38 C.F.R. § 4.115(a).  Here, the VA medical evidence reflects that the Veteran has complained of nocturia no more than three times a night.  He denied symptoms of urinary frequency, leakage, and obstruction during the July 2010 VA examination.  Such symptomatology does not support the assignment of an evaluation in excess of 30 percent based on voiding dysfunction prior to October 18, 2012.  38 C.F.R. § 4.115(a).  

Since October 18, 2012

On October 18, 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He reported that his symptoms due to his service-connected renal cell carcinoma, status-post left partial nephrectomy had worsened.  

In November 2012, the Veteran was afforded a VA examination to evaluate the severity of his service-connected disability.  In that examination report, the VA examiner noted that the Veteran complained of urinary frequency of three to four times a day and awakening to void 5 times at night.  He also complained of some urinary leakage after voiding which required him to change his clothes, but he denied use of absorbent materials.  The VA examiner noted that a review of the medical records showed that the Veteran had a history of atypical urine cytology, but subsequent urine laboratory results were negative.  There was no evidence of active disease process.   The Veteran did not require dialysis, and there was no evidence of albuminuria, edema, generalized poor health, or marked decreased in kidney or other organ function.  There was evidence of kidney stones; however, the VA examiner concluded that the kidney stones were not associated with the Veteran's service-connected renal cell carcinoma.  The Veteran had residual surgical scars, but not one scar was considered painful or unstable.  With respect to functional impairment, the Veteran reported that he was concerned about symptoms of incontinence, which sometimes required him to change his clothes at work, but he denied missing any days of work due to his service-connected disability.  

Subsequent VA treatment records show no recurrence or metastatic disease process.  

In March 2015, the Veteran and Ms. M. testified before the undersigned during a Travel Board hearing.  The Veteran reported that he felt that his service-connected renal cell carcinoma had worsened since the October 2012 VA examination.  He reported that he had urinary frequency with daytime intervals of less than one hour and he awakened at night to void four to five times.  He also reported that he wore absorbent material which required changing during the day.  Ms. M. testified that the absorbent pads were insufficient to contain the Veteran's urinary leakage problems.  She testified that the Veteran's urinary leakage required him to change his clothes and bedding.  She reported that she changes the bedding every other day because the Veteran's urinary leakage at night.  The Veteran also testified that his hypertension had worsened. 

In April 2015, the Veteran was afforded VA examination in conjunction with his claim for service connection for erectile dysfunction.  The findings contained in this examination report include those pertaining to voiding dysfunction.  The examination report shows the Veteran reported urinary leakage that required him to change absorbent material less than two times a day, urinary frequency with daytime intervals of voiding every two to three hours, and awakening to void three to four times at night.  He denied having voiding dysfunction that required him use an appliance.

In October 2015, the Veteran was afforded with VA examinations to evaluate the severity of his disability.  A VA kidney examination report shows the Veteran informed the VA examiner that his disability has not changed since the 2012 VA examination.  The VA examiner noted that a review of the medical records did not show recurrence of disease process and the Veteran was not receiving any current treatment for renal cell carcinoma.  There was no evidence of renal dysfunction manifested by persistent proteinuria or hematuria, and laboratory results from May 2015 were normal.  A VA hypertension examination report shows that the Veteran required medication to control his hypertension.  His blood pressure readings were 131/76; 129/76; and 129/74.  VA scar examination report shows he had three residual surgical scars on his abdomen, but no one was considered painful, unstable, or caused him limitation of motion.  

As of October 18, 2012, the Veteran has been assigned a 40 percent rating for his service-connected renal cell carcinoma, status-post, left partial nephrectomy, based on voiding dysfunction under 38 C.F.R. § 4.115(a).  This is the maximum possible schedular rating for urinary frequency and it contemplates daytime voiding interval of less than one hour or awakening to void five or more times per night.  There is no evidence of obstructed voiding, and the maximum schedular rating for obstructed voiding is only 30 percent.  A rating in excess of 40 percent for residuals of malignant neoplasms of the genitourinary system requires evidence of urine leakage or renal dysfunction.

During the March 2015 Board hearing, the Veteran reported that he has urinary leakage that requires him to change absorbent material during the pad.  Ms. M. testified that absorbent material was insufficient to control the Veteran's urinary leakage and he was required to change his clothes and bedding.   He reported during the April 2015 VA examination that he used absorbent pads for urinary leakage and he was required to change the absorbent material less than two times a day.  

Although Veteran's and Ms. M's testimony suggests that the Veteran has urinary leakage that requires more frequent changing of absorbent material given his complaints of leakage that requires him to change his clothing,  he only reported changing the absorbent pads less than twice a day during clinical interview.  Such evidence of urinary leakage does not meet the criteria for the next higher percentage rating under 38 C.F.R. § 4.115a (i.e., 60 percent, which requires the use of any appliance or the wearing of absorbent materials which must be changed more than 4 times per day).  Hence, a higher rating on the basis of urine leakage was not warranted at any point during the pendency of the appeal.  See 38 C.F.R. § 4.115 (a).  

In addition, the medical evidence does not demonstrate that a higher rating is warranted based on renal dysfunction.  The Veteran's hypertension has been controlled by medication, and there is no medical evidence that demonstrates his hypertension is manifested by predominant diastolic pressure of 100 or more to support the assignment of an evaluation in excess of 10 percent under Diagnostic Code 7101.  Also, the 2015 VA examination report shows that laboratory findings were normal, and there was no evidence of persistent edema, decreased kidney function, or other organ failure, and the Veteran has not been characterized as in a state of generalized poor health or has he required dialysis treatment.  

The record also does not demonstrate that a separate compensable rating for residual surgical scars is warranted at any point during the pendency of the appeal.  In each of the VA examination reports, the VA examiners observed that the Veteran had multiple residual surgical scars on his abdomen as result of his left partial nephrectomy; however, not one of these scars was considered painful, unstable, or measures more than six square inches.  Thus, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2016). 

In sum, the medical evidence demonstrates improvement of the Veteran's renal cell carcinoma in that there was no recurrence or metastasis of the cancer.  For the period from February 1, 2010 to October 18, 2012, the Veteran's service-connected renal cell carcinoma, status-post left partial nephrectomy with hypertension and scars supports the assignment of a 30 percent evaluation, and not higher, based on renal dysfunction.  Since October 18, 2012, an evaluation in excess the assigned 40 percent for service-connected renal cell carcinoma, status-post left partial nephrectomy with hypertension and scars is not warranted.   The 40 percent rating is based on urinary frequency and is the maximum rating available for urinary frequency.  Higher evaluations based on urinary leakage and renal dysfunction are not demonstrated by the evidence of record.  

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Here, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected renal cell carcinoma disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's disability has been manifested by renal dysfunction, to include hypertension, and voiding dysfunction manifested by urinary frequency and leakage.  The schedular rating criteria, Diagnostic Code 7528, which provides that residuals of malignant neoplasms in absence of active disease process are to be rated based on renal dysfunction and voiding dysfunction. See 38 C.F.R. § 4.115. 

In addition, the record shows that the Veteran has been able to retain his current employment throughout the entire pendency of the appeal.  He has not reported that his disability results in marked interference of his employment or frequent periods of hospitalization.

Accordingly, as the evidence does not demonstrate that the Veteran's disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service-connected for orthopedic and neurologic disabilities. 

In this case, he has not alleged additional symptoms or manifestations of his disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record show, that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his disability.  Notably, evidence of record shows that the Veteran has been employed in a supervisory position throughout the pendency of the appeal.  See VA treatment records and VA examination reports.  As such, this case does not raise a claim of entitlement to a TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to service connection for a bilateral leg disorder, claimed as radiculopathy secondary to service-connected spine disability, is denied. 

Entitlement to an evaluation of 30 percent, and not higher, for period from February 1, 2010 to October 18, 2012 for service-connected renal cell carcinoma of the left kidney, status-post partial nephrectomy with residual scars and hypertension, is granted. 

Entitlement to an evaluation in excess of 40 percent for since October 18, 2012 for service-connected renal cell carcinoma of the left kidney, status-post partial nephrectomy with residual scars and hypertension, is denied. 



REMAND

The Veteran seeks entitlement to service connection for right and left knee disorders, and left ear hearing loss, as well as entitlement to a compensable evaluation for right ear hearing loss.  The Board finds that additional development is needed to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board remanded the claims for entitlement to service connection for right and left knee disorders to provide the Veteran with a new VA examination that determine whether his diagnosed disorders were related to his period of service, to include as secondary to service-connected spine disability.   An October 2015 VA examination report contains the VA examiner's medical opinions on direct and secondary causal service connection bases; however, the medical opinion did not address whether the Veteran's right and left knee disorders  were proximately aggravated by his service-connected spine disability.  During the March 2015 Board hearing, the Veteran specifically asserted that his claims for service connection for bilateral knee disorder should be considered on a secondary aggravation basis.  A remand is needed to ensure compliance with the prior remand directive.  

The Board also remanded the claim for service connection for left ear hearing loss for a VA examination to determine the etiology of his left ear hearing loss.  In particular, the Board instructed that the VA examiner provide a medical opinion that addressed whether the Veteran's left ear hearing loss was etiologically related to his period of service, to include consideration of the fluctuations in the in-service audiometric results.  While an October 2015 VA examination report contains the recent audiometric results to evaluate the severity of his hearing loss, the VA examiner failed to provide a medical opinion on the etiology of the Veteran's left ear hearing loss.  On remand, a supplemental VA medical opinion should be obtained to ensure compliance with the prior remand directives.  

The Board finds that the Veteran's claim for an increased rating for right ear hearing loss is inextricably intertwined with his claim service connected left ear hearing loss, as an award for this disability could potentially affect the rating for his already service-connected right ear hearing loss.  As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since June 2016. 

2. Arrange for the claims folder to be review by the appropriate specialist to obtain a VA medical opinion that addresses the etiology of the Veteran's left ear hearing loss.  The claims folder is to be made available to the examiner to review.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the file, the examiner should address the following:

a).  Is it at least as likely as not (50 percent or greater) that the current left ear hearing loss is related to active service, including in-service noise exposure.  In doing so, the VA examiner should consider the elevated thresholds at 6000 Hertz on various in-service audiograms and the elevated threshold at 500 Hertz on the September 1987 audiogram. 

b).  Is it at least as likely as not (50 percent or greater) that the current left ear hearing loss is proximately caused or aggravated by the Veteran's service-connected right ear hearing loss.  

c).  If his left ear hearing loss have been aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided, the examiner should so state and explain why an opinion cannot be provided.

3. Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, to obtain a medical opinion that addresses the etiology of the Veteran's right and left knee disorders.  The examiner should note a review of the claims folder has been performed in conjunction with the report.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the file, and if necessary providing the Veteran with another VA examination, the examiner should provide opinions on the following:

a). Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's left and/or right knee disorder have been proximately aggravated by his service-connected spine disability.  In doing so, the VA examiner should consider the findings of altered gait noted on clinical evaluation during the October 2015 VA examination. 

b).  If his left and/or right knee disorder have been proximately aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided, and if the examiner is unable to provide any opinion request, then the examiner should state so and why.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


